 


115 HRES 317 EH: Calling for the unconditional release of United States citizens and legal permanent resident aliens being held for political purposes by the Government of Iran.
U.S. House of Representatives
2017-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 317 
In the House of Representatives, U. S.,

July 26, 2017
 
RESOLUTION 
Calling for the unconditional release of United States citizens and legal permanent resident aliens being held for political purposes by the Government of Iran. 
 
 
Whereas Iran has taken as hostages several United States citizens, including Siamak and Baquer Namazi and Xiyue Wang, as well as United States legal permanent resident, Nizar Zakka; Whereas Siamak Namazi was detained on October 15, 2015, falsely accused, and convicted on October 18, 2016, for “collaborating with a hostile government” and has been held for extended periods in solitary confinement and under constant interrogation; 
Whereas former UNICEF official Baquer Namazi, the 80-year old father of Siamak Namazi, was detained on February 22, 2016, falsely accused, and sentenced to 10 years in prison for the same crime as his son; Whereas former United Nations Secretary-General Ban Ki-moon urged Iranian authorities to release Baquer Namazi, whose health status is deteriorating, to allow his family to care for him; 
Whereas UNICEF has issued four public statements on Baquer Namazi’s behalf; Whereas Xiyue Wang, a graduate student at Princeton University, was arrested in Iran on or about August 7, 2016, while studying Farsi and researching the late Qajar dynasty as background for his doctoral dissertation, detained by Iran in Evin prison for almost a year, falsely charged with espionage, and sentenced to 10 years in prison; 
Whereas Robert Levinson, a United States citizen and retired agent of the Federal Bureau of Investigation, traveled to Kish Island, Iran, and disappeared on March 9, 2007; Whereas the United States Government had secured a commitment from the Iranians * * * to try and gather information about Mr. Levinson’s possible whereabouts but has not received any information thus far; 
Whereas Nizar Zakka, a United States legal permanent resident alien and Lebanese national, who is also in a weakened physical state, was unlawfully detained around September 18, 2015, after presenting at a conference in Iran at Iran’s invitation, and was later falsely charged with being a spy and sentenced to 10 years at the Evin prison; Whereas, on April 13, 2017, the Department of the Treasury sanctioned the Tehran Prisons Organization and its former head, Sohrab Soleimani, and White House Press Secretary Sean Spicer noted The sanctions against human rights abusers in Iran’s prisons come at a time when Iran continues to unjustly detain in its prisons various foreigners, including U.S. citizens Siamak Namazi and Baquer Namazi; 
Whereas, on April 25, 2017, at the meeting of the Joint Commission overseeing implementation of the Joint Comprehensive Plan of Action, the Department of State reported that the United States delegation had raised with the Iranian delegation its serious concerns regarding the cases of U.S. citizens detained and missing in Iran, and called on Iran to immediately release these U.S. citizens so they can be reunited with their families; Whereas elements of the Iranian regime are reportedly using nationals, dual-nationals, and permanent residents from the United States, Canada, the United Kingdom, France, and other countries to exact political or financial concessions; and 
Whereas reports indicate that the Government of Iran is seeking additional payments or other concessions, including relief from economic sanctions, from the families of hostages and their governments as a condition of release, a practice banned by the 1979 International Convention Against the Taking of Hostages and other international legal norms: Now, therefore, be it  That the House of Representatives— 
(1)calls on the Government of the Islamic Republic of Iran to release unconditionally Siamak Namazi, Baquer Namazi, Xiyue Wang, Nizar Zakka, and any other United States citizen, legal permanent resident alien, or foreign national being unjustly detained in Iran; (2)urges the President to make the release of United States citizens and legal permanent resident aliens held hostage by the Government of Iran the highest of priorities; 
(3)requests that the United States and its allies whose nationals have been detained consider establishing a multinational task force to secure the release of the detainees; (4)urges the Government of Iran to take meaningful steps towards fulfilling its repeated promises to assist in locating and returning Robert Levinson, including immediately providing all available information from all entities of the Government of Iran regarding the disappearance of Robert Levinson to the United States Government; 
(5)encourages the President to take meaningful action to secure the release of Siamak Namazi, Baquer Namazi, Xiyue Wang, Nizar Zakka, and any other United States citizen, legal permanent resident alien, or foreign national being unjustly detained in Iran if the Government of Iran does not release such United States citizens, legal permanent resident aliens, and foreign nationals; and (6)encourages the President to take meaningful action to secure the return of Robert Levinson if the Government of Iran does not locate and return him. 
 
Karen L. Haas,Clerk.
